Case 1:20-cv-00453-JTN-SJB ECF No. 3 filed 05/26/20 PagelD.13 Page 1 of 4

FILED
May 26, 2020 10:13 AM
CLERK OF COURT
UNITED STATES DISTRICT COURT U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION BY, mkc SCANNEDBY: \¥ $26
Clarence Otworth, )
his indivj ity.
In his individual capacity Page | 1
Plaintiff, ) Case No.
) a
Vv. ) 1 :20-cv-453
, ) Janet T. Neff
Thomas L. Dorwin, ) U.S. District Ju
In his official capacity, ) dge
)
Raymond S. Kent, )
In his official capacity, )
)
Defendants. ) JURY TRIAL DEMANDED
)

AMENDED COMPLAINT FOR DEPRIVATION
OF RIGHTS SECURED BY THE U.S. CONSTITUTION

COMES NOW Plaintiff, Clarence Otworth, Pro Se, in his individual capacity, and sues Thomas L.
Dorwin, in his official capacity, and sues Raymond S. Kent, in his official capacity, and alleges as follows:
JURISDICTION
1. Jurisdiction in this case is based on the court’s federal question jurisdiction, 28 U.S.C. § 1331,
which provides that “[t]he district courts shal] have original jurisdiction of all civil actions arising under the

constitution, laws, or treaties of the United States.”

2. The court also has jurisdiction in this matter under 42 U.S.C. § 1983 — Civil Action for deprivation
of rights secured by the U.S. Constitution.

PARTIES

3. Plaintiff Clarence “Darrow” Otworth (hereinafter referred to as “Otworth”) is a retired railroad
conductor. He resides at 187 East Daniels Road, Twin Lake, MI 49457-8745. Telephone: (231) 292-1205.
4. Defendant Thomas L. “Dork” Dorwin (hereinafter referred to as “Dorwin”) is the Clerk of the
United States District Court, Western District of Michigan; Southern Division. His office address is 399

Federal Building, 110 Michigan Street, N.W., Grand Rapids, MI 49503. Telephone: (616) 456-2381.
Case 1:20-cv-00453-JTN-SJB ECF No. 3 filed 05/26/20 PagelD.14 Page 2 of 4

5. Defendant Raymond S. “Clark” Kent is a Magistrate Judge in the United States District Court,
Western District of Michigan; Southern Division. His address is 580 Federal Building, 110 Michigan
Street, N.W., Grand Rapids, MI 49503. Telephone: (616) 456-2568/

Page | 2

INCONTROVERTIBLE FACTS
(Not able to be denied or disputed)
(Unless you are a corrupt federal judge)

6. The required fee for filing a lawsuit in a U.S. District Court is $400.00.
De On Monday, May 11, 2020, Otworth put a copy of his lawsuit against Governor Gretchen Whitmer
and a check in the amount of $400.00 in an envelope, and mailed it to the office of the clerk, U.S. District
Court, Western District of Michigan, Southern Division.
8. On Wednesday, May 13, 2020, Defendant Thomas L. Dorwin, clerk of court, received the lawsuit
and check that Otworth sent to the office of the Clerk.
9. Otworth’s check for the $400.00 filing fee was cashed on Wednesday, May 13, 2020.
10. Dorwin did not file Otworth’s lawsuit against Governor Gretchen Whitmer.
11. Otworth has a checking account with PNC Bank.
12. Otworth does not have a credit card.
13. Otworth has a PNC Bank debit card.
14. Otworth does not owe PNC Bank any money.
15. Otworth does not owe any credit card company any money.
16. On Monday, May 18, 2020, Otworth discovered that the PNC Bank was notified that his check in
the amount of $400.00 for his filing fee was cashed specifically for: “PAYMENT, E-CHECK 0780 US
COURTS GRAND PAYMENT - CREDIT CARD PAYMENTS.”
17. Otworth does not owe any credit card debts.
18. Otworth does not owe the U.S. District Court any money.

19. Otworth does not owe a grand payment to anyone.
Case 1:20-cv-00453-JTN-SJB ECF No. 3 filed 05/26/20 PagelD.15 Page 3 of 4

20. Section 242 of Title 18 makes it a crime for a person acting under color of any law to willfully
deprive a person of a right or a privilege protected by the Constitution of the United States.

21. Dorwin is guilty of violating 18 U.S.C. § 242, because he did not file the lawsuit that Otworth gave
him to file.

22. Dorwin is not above the law. He must be prosecuted for failing to file Otworth’s lawsuit against
Governor Gretchen Whitmer.

23. Magistrate Judge Raymond S. Kent is guilty of violating 18 U.S.C. § 242, because he instructed
the Clerk of Court to NOT file Otworth’s lawsuit against Governor Gretchen Whitmer.

24, Magistrate Judge Raymond S. Kent is not above the law. He must be prosecuted for instructing
the clerk of Court to not file Otworths lawsuit against Governor Gretchen Whitmer.

25. Otworth was deprived of his right to file a lawsuit against Governor Gretchen Whitmer for
depriving him of his rights secured by the U.S. Constitution by Defendants Thomas L. Dorwiw and
Defendant Raymond S. Kent, who also deprived him of his rights secured by the U.S. Constitution.
WHEREFORE, Plaintiff Clarence Otworth demands judgment against Defendant Thomas L. Dorwin for
$500,000, with interests and cost; and judgment against Defendant Raymond S. Kent for $500,000, with

interests and cost, and for such other relief as this Court deems just and proper.

I, Clarence Otworth, declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge, information, and belief.
Executed on Wednesday, Friday, 20, 2022.

Respectfully submitted,

 

Clarence Otworth

187 East Daniels Road
Twin Lake, MI] 49457
(231) 292-1205

Page | 3

Y) L
WON Joc TP
Case 1:20-cv-00453-JTN-SJB ECF No. 3 filed 05/26/20 PagelD.16 Page 4 of 4

(GRAND RAPTOS M7 ay 3
od

   

23 PLAY QD E24 3S 1 >
Yee Of Wi, BERR

LD ipte cl SHES User Cover
IGG fal eps Bued j49
(10 VOI LOE Aw STReer , /4Y

CR pd KA, MZ ¥9907- LICB

49503~— Haleiey
231799g el eMart pl te fpectt yy el fp febupy
